                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                 CRIMINAL CASE NO. 1:99-cr-00075-MR-5

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                       ORDER
                                )
                                )
MICHAEL JAMES PATTERSON,        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on remand from the Fourth Circuit

Court of Appeals for resentencing. United States v. Patterson, No. 18-4402

(4th Cir. April 24, 2020).

      IT IS, THEREFORE, ORDERED as follows:

      (1)     The United States Marshal shall have, if possible, the Defendant

              present in the Western District of North Carolina before June 11,

              2020, the date on which the resentencing is tentatively

              scheduled; and

      (2)     The Clerk is directed to provide notification and/or copies of this

              Order to the United States Attorney, counsel for the Defendant,

              the United States Marshals Service, and the United States

              Probation Office.


        Case 1:99-cr-00075-MR Document 355 Filed 05/20/20 Page 1 of 2
IT IS SO ORDERED.

                           Signed: May 20, 2020




                               2

 Case 1:99-cr-00075-MR Document 355 Filed 05/20/20 Page 2 of 2
